IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                           RENDERED: DECEMBER 15, 2022
                                                   NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2021-SC-0262-WC

YAHAGI AMERICA MOLDING, INC.                                       APPELLANT



                  ON APPEAL FROM COURT OF APPEALS
V.                        NO. 2021-CA-0154
               WORKERS’ COMPENSATION NO. 2017-WC-88379



JULIE A. CRAINE; CHRISTIAN UNICK,                                  APPELLEES
PH.D.; RASESH DESAI &
INTERVENTIONAL PAIN SPECIALISTS;
HONORABLE TONYA MICHELLE
CLEMONS, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’
COMPENSATION BOARD



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Julie Craine alleged a work injury to her low back on March 1, 2017

while working as a packer for Yahagi America Molding, Inc., an automotive

parts manufacturer. The Administrative Law Judge (ALJ) determined Craine’s

injury was compensable and awarded permanent partial disability benefits.

The Workers’ Compensation Board (Board) and Court of Appeals affirmed.

Yahagi argues that the ALJ relied on an expert opinion that does not constitute

substantial evidence and also misinterpreted and misapplied Kentucky law

regarding pre-existing injuries.
                      FACTS AND PROCEDURAL HISTORY

      Julie Craine began working for Yahagi in October 2015. She began

working for Yahagi through a temporary agency for a three-month span until

she was hired on full time. Craine packaged car parts for approximately twelve

to fourteen hours per day, six days per week for Yahagi and her work required

lifting forty pounds and standing for long periods of time. On March 1, 2017,

she reached into a box that was chest level and felt a pull in her low back with

immediate stiffness and pain.

      Prior to the work injury, in August 2014, Craine was involved in a motor

vehicle accident resulting in a concussion and neck injury. In her deposition

testimony, Craine originally denied injuring her low back in the accident.

However, in her second deposition, she recalled having some back problems

related to the 2014 incident. She stated that she was able to manage her

symptoms and work without restrictions prior to the 2017 work injury.

      Numerous medical records were submitted as evidence, including reports

from diagnostic studies. Notably, an MRI dated August 30, 2013 showed

spondylolisthesis at L5.1 MRIs dated August 11, 2014 and October 15, 2014

also demonstrated spondylolysis and L5-S1 spondylolisthesis.2 Additionally,




      1 “Spondylolisthesis is a spinal condition that causes lower back pain. It occurs
when one of your vertebrae, the bones of your spine, slips out of place onto the
vertebra below it.” Spondylolisthesis, CLEVELAND CLINIC (Aug. 7, 2020)
https://my.clevelandclinic.org/health/diseases/10302-spondylolisthesis.
      2 “Spondylolysis” is a spinal condition caused by stress fractures or cracks in
spine bones. Id. While spondylolisthesis and spondylolysis both cause low back pain,
they are not the same condition. Id.

                                          2
L5-S1 spondylolisthesis was noted on MRIs dated March 1, 2017, taken after

the work injury, and April 11, 2017.

      After the 2014 motor vehicle accident, Craine treated with Dr. John

Jones, a chiropractor, beginning on August 22, 2014. Craine visited Dr. Jones

twenty-seven times between August 22, 2014 and December 15, 2014 and

sixteen times between August 11, 2015 and May 9, 2016. During most of

these visits, Craine reported some form of low back pain. Simultaneously,

Craine treated with Heartland Physical Therapy from October 2014 to

December 2014 and reported back pain. On December 3, 2014, Craine was

discharged for non-compliance and poor attendance. She also reported low

back pain to Dr. Swaranjit K. Chani on May 13 and 16, 2016.

      In October 2016, Craine presented to Dr. Asad Fraser, a rheumatologist,

and checked a box on an intake form stating she experienced back pain within

the last month. She checked this same box during subsequent visits on

November 18, 2016, and December 28, 2016, and noted that her overall pain,

in her back and other areas, was “as bad as it could be.” In her sworn

testimony, Craine stated that she believed these 2016 bouts of back pain were

attributable to her rheumatoid arthritis.

      After the work injury, Craine sought treatment from Dr. Rasesh Dasai on

May 18, 2017. Craine reported that since the work incident, her pain was

constant and severe. Dr. Dasai assessed spondylolisthesis of the lumbar

region. He noted a comparison of a March x-ray to the May 18, 2017 x-ray

showed a progression of the previous spondylolisthesis. Dr. Dasai

                                        3
administered a lumbar epidural injection on July 24, 2017. Although he

recommended additional injections, those were denied by her employer. Dr.

Desai performed a lumbar fusion on June 25, 2018 at L4-L5 and L5-S1. Since

her surgery, she testified that she is unable to stand over ten to fifteen minutes

and cannot perform household chores without breaks.

      Dr. Thomas O’Brien evaluated Craine on August 18, 2017, prior to the

fusion surgery. Dr. O’Brien summarized voluminous treatment and diagnostic

records predating the alleged work injury, as well as those following the injury.

Ultimately, Dr. O’Brien diagnosed chronic low back pain secondary to

congenital L5-S1 spondylolisthesis and multilevel degenerative disc disease.

According to Dr. O’Brien, Craine did not sustain a work-related injury on

March 1, 2017 and the incident on that date was a manifestation and natural

progression of degenerative disc disease. Dr. O’Brien noted that a 2017 MRI

showed the same multilevel degenerative changes and congenital defect that

was apparent on the October 14, 2014 MRI.

      Similarly, x-rays of the lumbar spine on October 26, 2016 showed the

same degenerative changes and congenital defect that were apparent on

subsequent imaging studies after March 1, 2017. Dr. O’Brien further noted

that Craine had five out of five positive Wadell’s signs, supporting a non-

organic, non-physiologic or anatomic basis for assigning restrictions. Dr.

O’Brien assigned a 0% impairment rating related to the alleged injury pursuant

to the Fifth Edition of the AMA Guides to the Evaluation of Permanent

Impairment (Guides).

                                        4
      Dr. Stephen Neely examined Craine on March 13, 2018, prior to the

fusion surgery. Craine described the work injury and Dr. Neely reviewed

medical records and x-rays. Dr. Neely diagnosed an exacerbation of Craine’s

pre-existing spondylolisthesis, progressed from Grade I to Grade II, and

assigned an 8% impairment rating. He opined that Dr. Desai was best situated

to determine whether Craine should undergo the spinal fusion surgery. In a

supplemental report, Dr. Neely stated the work incident proximately caused a

harmful change to the human organism based on objective medical findings.

      Dr. Thomas Loeb evaluated Craine on September 17, 2019,

approximately fifteen months after her fusion surgery. Dr. Loeb stated that

Craine had longstanding active and pre-existing congenital spondylolisthesis at

L5-S1 with post-laminectomy syndrome. He did not believe the work incident

caused, nor exacerbated, her underlying longstanding, active, pre-existing

problem. Dr. Loeb opined that Craine reached maximum medical improvement

approximately four to six weeks after the work injury. Although he noted the

difficulty in stating her pre-injury impairment due to lack of measurements

regarding change from flexion to extension on radiographs, he assessed a pre-

surgery impairment of 20%. He assessed a 23% post-fusion impairment rating.

Dr. Loeb did not believe Craine required any restrictions due to the work-

related injury.

      Dr. Robert Landsberg examined Craine at the request of her attorney on

September 18, 2019. He diagnosed Craine with aggravation and advancement

of a pre-existing spondylolytic spondylolisthesis of the lumbar spine secondary

                                       5
to the work injury. Dr. Landsberg assessed a 23% impairment rating under

the DRE method and determined that Craine was completely disabled with the

lumbar injury. He recommended several restrictions, including no bending

and no sitting for more than twenty-five minutes at a time.

      Yahagi hired William Hagan, a private investigator, to observe Craine.

Between October 14, 2019, and November 26, 2019, Hagan observed Craine on

several occasions performing a variety of activities, including climbing in and

out of her SUV without assistance, driving to a McDonald’s drive thru, feeding

chickens, visiting a local store, driving her mother to a local hospital, and

pumping gas. He also observed Craine go to a bingo hall and play bingo for

several hours. In a March 9, 2020 addendum submitted after review of

Hagan’s surveillance video, Dr. Landsberg maintained his opinion that Craine

suffered an aggravation of a pre-existing, relatively dormant condition that was

brought into a disabling reality by the work incident.

      The parties stipulated that Craine sustained a work-related injury on

March 1, 2017, but contested the permanency of her injury and whether she

had a pre-existing condition, among other issues. The ALJ noted that Craine

had pre-existing conditions of L5/S1 spondylolisthesis and rheumatoid

arthritis, which Craine asserted mainly impacts her hands. Craine was able to

work in her regular position pre-injury for forty hours per week with significant

overtime. But on March 1, 2017, she suffered an injury that led to conditions

that did not subside.




                                         6
      The parties disputed whether the ALJ should carve out any degree of

impairment for a pre-existing condition. Craine argued that she is

permanently and totally disabled due to the work injury, suffering a 23%

impairment rating. Yahagi argued that Craine had a pre-existing, active

condition that accounted for either 8% or 20% of Craine’s impairment rating.

The ALJ found Craine to be a credible witness. Craine testified that she

continues to have pain in her low back that was more severe after the work

incident. She also testified that she was fully functional and without physical

limitation to her low back before the incident. The ALJ concluded that Craine

has a 23% whole person impairment attributable to the work injury and that

any pre-existing low back conditions were permanently exacerbated by the

March 1, 2017 work injury. Further, the June 25, 2018 L4/L5 and L5/S1

spinal fusion was related to the work injury and thus compensable by Yahagi.

      On October 12, 2020, the ALJ denied Yahagi’s petition for

reconsideration. Yahagi’s petition argued the ALJ erred by failing to apportion

for Craine’s pre-existing, active impairment pursuant to Finley v. DBM

Technologies, 217 S.W.3d 261 (Ky. App. 2007). The ALJ stated that the

evidence did not persuade her that Craine’s back condition was symptomatic

immediately prior to the injury. The ALJ reiterated her opinion that Craine was

working without restrictions and had no recommended procedures, nor was

she treating with a physician, for her low back immediately prior to the March

1, 2017 injury.




                                       7
      Yahagi appealed to the Board and argued that the ALJ erred by

misconstruing evidence and failed to conduct the proper analysis for pre-

existing conditions pursuant to Finley, 217 S.W.3d 261. The Board noted that

although the ALJ did not cite to Finley, she demonstrated that she understood

the law, burden of proof, and the evidence. There was conflicting evidence

regarding whether Craine was symptomatic prior to the work injury, including

the various medical records submitted by Yahagi indicating medical treatment

and medications received by Craine prior to March 1, 2017. Conversely, Craine

testified that she was not suffering from her lumbar condition at the time of the

March 1, 2017 injury and was able to work significant overtime. Ultimately,

the Board held that the ALJ performed the proper analysis to reach the

determination that Yahagi did not meet its burden of proving Craine was

suffering from a pre-existing active lumbar condition.

      On appeal to the Court of Appeals, Yahagi advanced the same

arguments, arguing specifically that the ALJ erroneously relied on Dr.

Landsberg’s opinion, who Yahagi asserts “clearly and objectively [did] not have

a fully accurate and complete medical history regarding the pre-injury

condition of Craine’s lower back,” and that it proved that Craine’s lumbar

condition was symptomatic and impairment ratable prior to the work injury.

The Court of Appeals held that Dr. Landsberg had the opportunity to examine

Craine and review evidence noting the pre-existing condition of her low back.

“[T]he amount of knowledge that Dr. Landsberg had regarding the cause and

pre-existing condition of Craine’s low back condition goes to the overall weight

                                        8
that the ALJ chose to afford his opinion.” Additionally, the Court of Appeals

adopted the Board’s analysis and holding regarding the pre-existing condition,

concluding that the ALJ’s determination that Craine did not suffer from a

symptomatic and impairment-ratable condition immediately prior to the work

injury was supported by substantial evidence. This appeal followed.

                                   ANALYSIS

      The ALJ, as fact-finder, has the sole authority to determine the quality,

character, and substance of the evidence. Square D Co. v. Tipton, 862 S.W.2d

308, 309 (Ky. 1993). On appellate review, the issue is whether substantial

evidence of probative value supports the ALJ’s findings. Whittaker v. Rowland,

998 S.W.2d 479, 481-82 (Ky. 1999). Substantial evidence is evidence of

“substance and relevant consequence” having fitness to induce conviction in

the minds of reasonable people. Miller v. Tema Isenmann, Inc., 542 S.W.3d

265, 270 (Ky. 2018). “[T]he ALJ’s findings of fact are entitled to considerable

deference and will not be set aside unless the evidence compels a contrary

finding.” Finley, 217 S.W.3d at 264.

      The primary issue is whether Craine suffered from a pre-existing

condition that should have been “carved out” of her whole person impairment

rating and whether the ALJ conducted a proper analysis pursuant to Finley.

Id. This Court affirmed the Finley holding regarding pre-existing conditions in

Wetherby v. Amazon, 580 S.W.3d 521, 526 (Ky. 2019) and explained that

      [t]o be characterized as active, an underlying pre-existing condition
      must be symptomatic and impairment ratable pursuant to the
      AMA Guidelines immediately prior to the occurrence of the work-

                                        9
       related injury. Moreover, the burden of proving the existence of a
       pre-existing condition falls upon the employer.

(Internal citations omitted). Therefore, Yahagi has the burden of proving that

Craine had a pre-existing condition. “[F]or a dormant condition to produce a

compensable claim, all of the employee’s permanent impairment must be

medically determined to have arisen after that event, i.e., the current work

injury.” Id. at 527 (internal quotation omitted).3

       The ALJ stated that, based on medical records and testimony, Craine

had pre-existing conditions of L5/S1 spondylolisthesis and rheumatoid

arthritis that mainly affected her hands, but that these symptoms were

“episodic at best.” The ALJ relied on Craine’s ability to work approximately

forty hours per week in 2016 and 2017 leading up to the work injury, often

working additional overtime hours.4 Additionally, Craine testified that she was




       3 Wetherby involved a claimant whose condition was impairment ratable, but
asymptomatic prior to his work injury. Therefore, it was not an active pre-existing
condition, but it also did not qualify as a dormant condition aroused by the work
injury because “‘all of the employee’s permanent impairment’ could not be ‘medically
determined to have arisen after that event,’ i.e., the [work] injury.” Id. at 527 (quoting
Finley, 217 S.W.3d at 265). Wetherby’s whole person impairment also included some
impairment stemming from an injury that occurred over twenty years prior that
necessitated fusion surgeries, which required deducting 25% of his impairment rating
as attributable to the fusion surgeries pursuant to the Guides. See also ViWin Tech
Windows & Doors, Inc. v. Ivey, 621 S.W.3d 153 (Ky. 2021).
        4 Craine did not work from July 12, 2016 through December 2, 2016 and

testified that she missed work due to difficulties stemming from a hysterectomy
procedure. However, her overtime hours in the three months preceding the March 1,
2017 injury were extensive. Craine averaged 15.5 overtime hours per week in
December 2016, 19 overtime hours per week in January 2017, and 24 overtime hours
per week in February 2017.

                                            10
able to manage her symptoms without significant treatment prior to March

2017.5

      The ALJ primarily relied on Dr. Landsberg in concluding that Craine did

not suffer a pre-existing and active condition. Yahagi argues that Dr.

Landsberg’s opinion cannot constitute substantial evidence because Dr.

Landsberg did not have Craine’s full and accurate medical history. Dr.

Landsberg examined Craine on September 18, 2019 and generated an eleven-

page report. His report detailed Craine’s history, including the 2014 motor

vehicle accident. Dr. Landsberg also outlined the records and notes he

reviewed prior to forming his opinion: (1) medical evaluation report of Dr. Neely;

(2) medical evaluation report of Dr. O’Brien; (3) notes and records of Dr. Desai;

(4) notes and records of Interventional Pain Specialists, where Craine went for

treatment on referral from Dr. Desai intermittently in 2017, 2018 and 2019; (5)

notes and records of TJ Health Partners, where Craine was treated in March

and April 2017; (6) MRI of the Lumbar spine from April 11, 2017, which

included comparison to the October 15, 2014 MRI; (7) notes and records from

The Medical Center at Bowling Green, where Craine visited for a post-operation

exam following a non-work-related procedure. Notably, Dr. O’Brien’s

evaluation report detailed Craine’s past treatment, including:



       5 We note that the ALJ erroneously stated Craine only sought treatment after

her motor vehicle accident eleven times between August 2014 and December 2016. In
supplying Craine’s records, Dr. Jones submitted a table of contents that noted the
eleven months in which Craine sought treatment with his office. However, many of
those months include multiple treatment visits. For example, Craine treated with Dr.
Jones in September 2014 on September 4, 5, 9, 15, 16, 18, 23, and 25.

                                        11
             8/11/2014 – Note from T.J. Sampson Urgent Care. She was
             involved in a motor vehicle accident. Complaints included right-
             sided back pain . . . .

             8/22/2014 – 5/19/2016 – Multiple notes from the Chiropractor
             John Jones of Glasgow, Kentucky. Complaints included chronic
             mid and low back pain. By May 19, 2016, it states she was still in
             moderate to severe pain and he recommended ongoing treatments

             10/14/2014 – Note from Hartland [sic] Rehabilitation. She as
             referred by Dr. Umar Khan. Complaints included “unremitting
             neck and back pain.” She had been treating with a chiropractor.
             She had an MRI scan scheduled. . . .

             10/21/2014 – Note from Hartland [sic] Rehabilitation in Glasgow,
             Kentucky. Complaints included dizziness as well as low back pain
             and neck pain.

             10/26/2016 – Note from Dr. Asad Fraser. Complaints included
             right-sided back pain. . .

             10/26/2016 – X-rays of the lumbar spine shows a grade I
             spondylolisthesis with degenerative disc disease.

      Dr. Landsberg conducted a physical examination and ultimately

concluded that Craine suffered “aggravation and advancement of a pre-existing

spondylolytic spondylolisthesis of the lumbar spine secondary to a 3/1/17

work injury, with ongoing back pain and stiffness.” Accordingly, Dr. Landsberg

opined that Craine’s pre-existing and relatively dormant condition was

aggravated and advanced to a disabling reality by the work injury.6

Throughout his report, Dr. Landsberg made six references to the 2014 motor



       6 We also note that the Guides include a chart containing criteria for rating

impairment due to lumbar spine injuries. That chart automatically places a claimant
in DRE Lumbar Category IV, requiring a 20-23% impairment rating, if they have
“complete or near complete loss of motion of a motion segment due to developmental
fusion. . . .” Guides, p. 384. Dr. Landsberg stated that, following a lumbar fusion,
Craine fit into this category.

                                         12
vehicle accident and the treatment Craine received thereafter, which predated

the work injury. Clearly Dr. Landsberg was aware of the 2014 accident and

resulting treatment, which we can only assume he considered in reaching his

medical conclusions.

      Yahagi argues this case is like Cepero v. Fabricated Metals Corp., 132

S.W.3d 839, 840 (Ky. 2004). In Cepero, an employee suffered a serious injury

three years prior to a work injury. Id. In pursuing a claim for compensation,

the employee provided contradictory information about his medical history, did

not disclose his past injury to the examining physicians and lied during his

deposition by denying the injury and being wheelchair bound for two months

thereafter. Id. at 841. The ALJ determined the work injury was compensable

and the Board reversed, finding that the ALJ’s conclusion as to causation was

not supported by substantial evidence. Id. at 842.

      The complete omission of a significant and relevant prior injury in Cepero

is distinguishable from this case. Although there is no indication that Dr.

Landsberg personally reviewed Dr. Jones’ or Dr. Fraser’s records, or Dr. Loeb’s

report, he clearly was aware of the 2014 motor vehicle accident. Further, Dr.

O’Brien’s report, which Dr. Landsberg referenced having reviewed in his report,

included information about Craine’s complaints and treatment after the motor

vehicle accident and as recently as October 2016. Therefore, Dr. Landsberg

was not confronted with personal medical history that was “substantially

inaccurate or largely incomplete.” Cepero, 132 S.W.3d at 842. In addition, Dr.

Landsberg was aware of Craine’s prior injuries and had the opportunity to

                                       13
examine Craine as well as review prior records. We cannot conclude that his

report was corrupt and therefore incapable of constituting substantial

evidence.

       Yahagi also highlights that Craine was diagnosed with Grade I

spondylolisthesis after the 2014 motor vehicle accident. In discussing spinal

impairments and procedures for examinations, the Guides, p. 383-84, state

that

       The DRE method recommends that physicians document
       physiologic and structural impairments relating to injuries or
       diseases other than common developmental findings, such as (1)
       spondylolysis, found normally in 7% of adults; (2)
       spondylolisthesis, found in 3% of adults . . . As previously noted,
       the presence of these abnormalities on imaging studies does
       not necessarily mean the individual has an impairment due to
       an injury.

       In cases where the abnormalities discussed above are present on
       imaging studies and are known or assumed to have preexisted an
       injury being rated, physicians should acknowledge these
       antecedent conditions. If requested, physicians may need to
       assess whether the condition was previously symptomatic and
       whether any aggravation occurred as a result of the injury.

(Emphasis added). As such, the presence of spondylolisthesis does not

automatically result in impairment. Nevertheless, physicians are required to

acknowledge conditions such as spondylolisthesis and, pursuant to our prior

holdings, determine whether the condition is active, i.e., symptomatic and

impairment ratable, immediately prior to the work injury. See Wetherby, 580

S.W.3d at 526.

       “Where, as here, the medical evidence is conflicting, the question of

which evidence to believe is the exclusive province of the ALJ.” Square D Co.,

                                        14
862 S.W.2d at 309 (citing Pruitt v. Bugg Bros., 547 S.W.2d 123 (Ky. 1977)).

Ultimately, the ALJ was confronted with conflicting evidence to consider in

determining whether Craine suffered from a pre-existing, active condition.

Both Dr. Loeb and Dr. O’Brien assessed an impairment rating they opined was

attributable to Craine’s pre-existing condition, making the condition

impairment ratable, thus satisfying half of the two-part Finley requirement.

Wetherby, 580 S.W.3d at 526. But whether her condition was symptomatic

immediately prior to the work injury is debatable.

      “On appellate review, the ALJ's findings of fact are entitled to

considerable deference and will not be set aside unless the evidence compels a

contrary finding.” Plumley v. Kroger, 557 S.W.3d 905, 909 (Ky. 2018) (internal

citations omitted). Despite Craine’s medical history, and documented

spondylolisthesis on the 2014 and 2017 MRIs, the ALJ was convinced that

Craine was asymptomatic prior to the work injury, noting Craine’s testimony

that she was fully functional and without physical limitation to her low back

before that incident. The ALJ also noted Craine’s wage records, which

indicated she returned to work in December 2016 and worked more than forty

hours per week.7 Although there was evidence supporting Yahagi’s contention

that Craine was symptomatic immediately prior to the work injury, the ALJ was

tasked with considering all evidence and choosing which evidence to believe.




      7   See supra note 4.

                                        15
Square D Co., 862 S.W.2d at 309. Giving the conflicting evidence, we must

defer to the ALJ’s fact finding. Plumley, 557 S.W.3d at 909.

                                 CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Sherri Lynn Keller
Fogle Keller Purdy, PLLC


COUNSEL FOR APPELLEE,
JULIE A. CRAINE:

Donald D. Zuccarello
Law Office of Donald D. Zuccarello, PLLC

ADMINISTRATIVE LAW JUDGE:

Hon. Tonya Michelle Clemons

WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman




                                      16